DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
2.	Claims 4-6 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11 and 15-29 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3565298 A1 to Xu et al. (Xu) as disclosed in the IDS, in view of Publication No.: US 2020/0351638 A1 to Kim et al. (Kim).
	As to Claims 1, 8, 16 and 25, Xu discloses an apparatus configured for wireless communication, the apparatus comprising: 
at least one processor (Fig. 2, ‘terminal processor 104’, ¶ 0078); and 
a memory storing instructions and coupled to the at least one processor (Fig. 2, ‘memory 112 coupled to terminal processor 104’, ¶ 0078), wherein the at least one processor is configured to execute the instructions to: 
initiate transmit transmission (‘when the UE determines that the problem can be resolved by reducing a quantity of activated SCells, an RRC layer of the UE triggers a message reporting process. The message reporting process is used to notify a base station that the overheating problem currently occurs in the UE or the overheating problem is resolved’, ¶ 0097), while a user equipment (UE) is in a dual connectivity configuration (‘for a terminal supporting carrier aggregation, one terminal corresponds to one serving cell (serving cell) set. The serving cell set includes one primary cell (Primary Cell, Pcell) and a plurality of secondary cells (Secondary Cell, Scell) corresponding to the terminal, and both the PCell and the SCell may be referred to as serving cells (NOTE: Terminal connected to a primary cell and secondary cell is in dual connectivity configuration)’, ¶ 0056), an overheat assistance indicator corresponding to an overheating condition at the UE (‘an RRC layer of the UE triggers a message reporting process. The message reporting process is used to notify a base station that the overheating problem currently occurs in the UE or the overheating problem is 
Xu does not expressly disclose perform an adjustment on a new radio (NR) configuration after sending the overheat assistance indicator and based on the overheating condition.
However, Kim discloses perform an adjustment on a new radio (NR) configuration after sending the overheat assistance indicator and based on the overheating condition (‘therefore, it is desirable to introduce an overheating handling mechanism for NR in NSA mode. More generally, it is desirable to introduce a comprehensive mechanism for handling UE capability adjustments initiated by the UE with the LTE and NR networks, e.g. to reduce power consumption, reduce the workload on various hardware components of the UE, address interference issues, hardware sharing issues, and/or a variety of other operating characteristics, by enabling the UE to communicate information pertaining to various operating parameters of the UE to the LTE and/or NR networks, and have the networks adjust/reduce the capabilities of the UE based on that information’, ¶ 0099; see also ¶s 0136-0141 and 0166).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘perform an adjustment on a new radio (NR) configuration after sending the overheat assistance indicator and based on the overheating condition’ as disclosed by Kim into Xu so as to effectively temporarily adjust wireless communication device capabilities during different radio access technologies, Kim ¶ 0164.
Claim 2, Xu further discloses detecting, by the UE, the overheating condition (‘with reference to the first aspect, optionally, when the user equipment detects the overheating problem, the first message includes assistance information;
and the assistance information includes a quantity of activated-state downlink SCells supported by the user equipment and/or a quantity of activated-state uplink 
SCells supported by the user equipment’, ¶ 0015; see also 0091 and 0097); and 
generating, by the UE, the overheat assistance indicator based on the detected overheating condition (‘with reference to the first aspect, optionally, when the user equipment detects the overheating problem, the first message includes assistance information; and the assistance information includes a quantity of activated-state downlink SCells supported by the user equipment and/or a quantity of activated-state uplink SCells supported by the user equipment’, ¶ 0015; see also ¶ 0091 and ¶ 0097); 
determining, by the UE, that the overheating condition is resolved (‘when the UE determines that the problem can be resolved by reducing a quantity of activated SCells, an RRC layer of the UE triggers a message reporting process. The message reporting process is used to notify a base station that the overheating problem currently occurs in the UE or the overheating problem is resolved’, ¶ 0097); and 
Kim further discloses transmitting, by the UE, another overheat assistance indicator to modify the adjusted NR configuration to activate or configure one or more NR capabilities (‘furthermore, the UE may transmit the assistance information in response to an operating issue of the UE, which may include the UE overheating, consuming more than a specified amount of power, experiencing in-device coexistence performance issues, and or hardware sharing issues. The UE may include the second 
As to Claim 3, Xu further discloses wherein the overheat assistance indicator is included in overheating assistance signaling transmitted from the UE to a network (‘an RRC layer of the UE triggers a message reporting process. The message reporting process is used to notify a base station that the overheating problem currently occurs in the UE or the overheating problem is resolved.  An overheating problem indication message reported to the base station includes one piece of assistance information’, ¶ 0097), and 
Kim further discloses wherein the overheat assistance indicator is included in an information element, the overheat assistance indicator has a value that indicates that the overheat assistance indicator corresponds to the NR configuration, or a combination thereof (‘selection of respective K values by the UE may reduce processing requirements and therefore reduce power consumption and overheating. Accordingly, the following assistance information related to PDCCH--PDSCH--ACK timing for NR may be included as fields in the LTE UEAI.  Preferred set of K0 values NR (adjust the K0 value for NR)’, ¶s 0129 and 0130).  In addition, the same suggestion/motivation is used as the rejection for Claim 1.
As to Claim 7, Kim further discloses wherein: the overheat assistance indicator having a first value indicates to deconfigure all NR secondary component carriers 
the overheat assistance indicator having a second value indicates to keep one NR SCC and to deconfigure all other NR SCCs for DL or UL (‘reduced component carriers (CCs) DL/UL NR (adjust the number of DL/UL CCs for NR)--if the number of DL/UL CCs is reduced, UE processing load may be reduced and accordingly heating may also be reduced.  Preferred Scell inactivity timer value NR (adjust the Scell inactivity timer for NR)--if Scell is not used, it may be deactivated after the timer expires. Depending on traffic load and need, controlling this value may have an impact on UE power savings/heating’, ¶s 0143-0144); and 
the overheat assistance indicator having a second value indicates to keep more than one NR SCC and to deconfigure all other NR SCCs for DL or UL (‘reduced component carriers (CCs) DL/UL NR (adjust the number of DL/UL CCs for NR)--if the number of DL/UL CCs is reduced, UE processing load may be reduced and accordingly heating may also be reduced.  Preferred Scell inactivity timer value NR (adjust the Scell inactivity timer for NR)--if Scell is not used, it may be deactivated after the timer expires. Depending on traffic load and need, controlling this value may have an impact on UE 
  As to Claim 9, Kim further discloses means for selecting a value of the overheat assistance indicator from a plurality of values, wherein a first subset of the plurality of values corresponds to a first configuration, and wherein a second subset of the plurality of values corresponds to a second configuration, the second subset distinct from the first subset (‘preferred set of K1 values NR (adjust the K1 value for NR)--when CORESET monitoring periodicity is e.g., 5, if K1=0, the UE receives PDSCH and send the corresponding ACK in the same time slot, which may save one modem power ramp-down and ramp-up cycle between PDSCH reception and ACK transmission slots, which may potentially reduce UE power consumption and potentially preventing overheating. Preferred set of K2 values NR (adjust the K2 value for NR)--if K2=0, the UE receives UL grant and transmit PUSCH at the same slot, which may save a cycle of modem power ramp-down and ramp-up between UL grant and PUSCH transmission, which may potentially reduce UE power consumption and potentially preventing overheating’, ¶s 0133-0135).  In addition, the same suggestion/motivation is used as the rejection for Claim 8.
 As to Claim 10, Xu further discloses means for receiving, responsive to the overheat assistance indicator, an adjustment indicator, and wherein the adjustment is performed responsive to receiving the adjustment indicator (‘based on an application scenario in the communications system 100, the terminal 10, and the network device 20, an embodiment of the present invention provides a radio resource configuration adjustment method, to alleviate an overheating problem of the terminal when the 
As to Claim 11, Kim further discloses means for deconfiguring or deactivating one or more secondary component carriers (SCCs), wherein the one or more SCCs are included in a first frequency range or a second frequency range (‘reduced component carriers (CCs) DL/UL NR (adjust the number of DL/UL CCs for NR)--if the number of DL/UL CCs is reduced, UE processing load may be reduced and accordingly heating may also be reduced.  Preferred Scell inactivity timer value NR (adjust the Scell inactivity timer for NR)--if Scell is not used, it may be deactivated after the timer expires. Depending on traffic load and need, controlling this value may have an impact on UE power savings/heating’, ¶s 0143-0144), and wherein a determination to deconfigure or deactivate a particular SCC of the one or more SCCs is based on which frequency range the SCC is in, a bandwidth, a capability, one or more multiple input multiple output (MIMO) layers, another parameters, or a combination thereof (‘reduced MIMO layers NR (adjust the number of MIMO layers for NR)--reducing MIMO layers effectively reduces the supported maximum data rate’, ¶ 0118).  In addition, the same suggestion/motivation is used as the rejection for Claim 8.
As to Claim 15, Kim further discloses means for setting up a timer period using a configurable timer after transmitting the overheat assistance indicator (‘in some embodiments the UE may conduct transmissions with the first base station according to the unadjusted first operating capabilities upon expiration of a first timer in the first base station, if the first base station adjusted the first operating capabilities, and may also conduct transmissions with the second base station according to the unadjusted second 
means for determining whether an adjustment indicator is received during a time period after transmitting the overheat assistance indicator (‘in some embodiments the UE may conduct transmissions with the first base station according to the unadjusted first operating capabilities upon expiration of a first timer in the first base station, if the first base station adjusted the first operating capabilities, and may also conduct transmissions with the second base station according to the unadjusted second operating capabilities upon expiration of a second timer in the second base station, if the second base station adjusted the second operating capabilities’, ¶ 0017); and 
wherein, after expiration of the time period, the adjustment is performed based on a determination that the adjustment indicator was not received during the time period (‘preferred BWP change timer value NR (adjust the BWP change time value for the UE for NR)--upon expiration of the BWP timer, the UE is expected to change its active BWP to a default BWP. By controlling the timer value, UE may potentially influence UE power consumption and heating. E.g., reducing the BWP change timer value may result in a quicker change by the UE to (using) a default BWP, which may be a narrow BW (e.g., for monitoring control channel(s)), which may also reduce power consumption when moving from a higher BW BWP to a lower BW BWP’, ¶ 0140).  In addition, the same suggestion/motivation is used as the rejection for Claim 8.
As to Claim 17, Kim further discloses generate an assistance indicator corresponding to the overheating condition at the UE, the assistance indicator indicating an adjustment order preference (‘similarly, the UE may transmit an NR message (e.g. 
As to Claim 18, Kim further discloses wherein, while the UE is in a dual connectivity configuration, the assistance indicator indicates the adjustment order preference of an NR configuration (‘the UE may include the second preferred values in a second-RAT (e.g. NR) radio resource control message encapsulated in a first-RAT (e.g. LTE) radio resource control message, and the first-RAT radio resource control message may then be forwarded by the first base station to the second base station’, ¶ 0017; see also ¶s 0130 and 0133-0135).  In addition, the same suggestion/motivation is used as the rejection for Claim 16.
Claim 19, Kim further discloses receive, responsive to the assistance indicator, an adjustment indicator (‘receiving information and/or request from a UE regarding any number of different operating parameters associated with wireless communications of the UE in LTE and 5G-NR networks, to adjust, e.g. reduce, the capabilities of the UE based at least on the received information/request(s)’, ¶ 0094); after transmission of the assistance indicator, determine whether an adjustment indicator is received during a time period (‘assistance information related to PDCCH--PDSCH--ACK timing for NR may also be included as fields in the LTE UEAI. Four K values are defined for NR: K0 corresponds to the time difference between transmission of PDCCH and PDSCH, K1 corresponds to the time difference between transmission of PDSCH and the corresponding ACK, K2 corresponds to the time difference between transmission of PDCCH and PUSCH, and K3 corresponds to the time difference between transmission of PUSCH and the corresponding ACK. The K values may be dynamically signaled to the UE or may be semi-statically configured. Selection of respective K values by the UE may reduce processing requirements’, ¶ 0129); and perform an adjustment on an NR configuration (‘accordingly, the following assistance information related to PDCCH--PDSCH--ACK timing for NR may be included as fields in the LTE UEAI.  Preferred set of K0 values NR (adjust the K0 value for NR)’, ¶ 0130).  In addition, the same suggestion/motivation is used as the rejection for Claim 16.
As to Claim 20, Kim further discloses wherein the assistance indicator includes one or more values to indicate the adjustment order preference, each value of the one or more values corresponding to a different adjustment option of one or more adjustment options (‘preferred set of K1 values NR (adjust the K1 value for NR)--when 
As to Claim 21, Kim further discloses wherein the assistance indicator includes a plurality of values arranged according to a sequence of a plurality of adjustment options, and wherein the plurality of adjustment options include a number of component carriers (‘preferred set of K1 values NR (adjust the K1 value for NR)--when CORESET monitoring periodicity is e.g., 5, if K1=0, the UE receives PDSCH and send the corresponding ACK in the same time slot, which may save one modem power ramp-down and ramp-up cycle between PDSCH reception and ACK transmission slots, which may potentially reduce UE power consumption and potentially preventing overheating. Preferred set of K2 values NR (adjust the K2 value for NR)--if K2=0, the UE receives UL grant and transmit PUSCH at the same slot, which may save a cycle of modem power ramp-down and ramp-up between UL grant and PUSCH transmission, which may potentially reduce UE power consumption and potentially preventing overheating’, ¶s 0133-0135), a bandwidth of a first frequency range (‘reduced Maximum UE channel 
As to Claim 22, Kim further discloses wherein the assistance indicator includes a plurality of values arranged according to a sequence of a plurality of adjustment options 
As to Claim 23, Xu further discloses wherein the at least one processor is further configured to execute the instructions to identify a public land mobile network (PLMN) vendor (‘the network device 110 may be a device configured to communicate with the terminal 120. The network device may be a BTS (Base Transceiver Station) in GSM or CDMA, or may be an NB (NodeB) in WCDMA, or may be an evolved NodeB (evolved Node B, eNB) in LTE, a relay station, an in-vehicle device, a wearable device, an access network device in a future 5G network, an access network device in a future evolved public land mobile network (Public Land Mobile Network, PLMN), or the like’, ¶ 0051), where one or more values of the assistance indicator, one or more adjustment 
As to Claim 24, Kim further discloses wherein the at least one processor is further configured to execute the instructions to initiate transmission of multiple assistance indicators, each of the multiple assistance indicators corresponding to a different adjustment option, where a transmission order of the assistance indicators corresponds to the adjustment order preference (‘assistance information related to PDCCH--PDSCH--ACK timing for NR may also be included as fields in the LTE UEAI. Four K values are defined for NR: K0 corresponds to the time difference between transmission of PDCCH and PDSCH, K1 corresponds to the time difference between transmission of PDSCH and the corresponding ACK, K2 corresponds to the time difference between transmission of PDCCH and PUSCH, and K3 corresponds to the time difference between transmission of PUSCH and the corresponding ACK. The K values may be dynamically signaled to the UE or may be semi-statically configured. Selection of respective K values by the UE may reduce processing requirements’, ¶ 
As to Claim 26, Xu further discloses generate, while the UE is in a master cell group (MCG) radio network (RN) configuration, an assistance indicator corresponding to the overheating condition at the UE; and transmit the assistance indicator (‘a PCell of a terminal always remains in an activated state, and an SCell is in a deactivated state when the SCell is added to (configured in) a serving cell set corresponding to the terminal. When necessary, the terminal may activate or deactivate the SCell in the serving cell set according to an instruction of the network device, and the terminal cannot proactively activate or deactivate the SCell in the serving cell set. It can be understood that, corresponding to a terminal side, a network device side similarly activates or deactivates an SCell. After activating or deactivating an SCell, the network device side further needs to instruct the terminal to activate or deactivate a corresponding SCell, thereby implementing network compatibility’, ¶ 0059).
As to Claim 27, Kim further discloses wherein the MCG RN comprises a New Radio New Radio Dual Connectivity (NN-DC) configuration, a New Radio E-UTRA Dual Connectivity (NE-DC) configuration, or an Evolved Universal Terrestrial Radio Access New Radio Dual Connectivity Dual Connectivity (EN-DC) configuration (‘pursuant to the above, Multi-RAT Dual Connectivity (MR-DC) was defined for UEs connecting to both LTE and NR networks. Thus, MR-DC allows a UE to connect to both eNB (LTE base station) and gNB (NR base station) simultaneously. Depending on the core network, master node (MN), and secondary node (SN), three main connectivity modes may be 
  As to Claim 28, Xu further discloses generate a secondary cell group (SCG) indicator corresponding to the assistance indicator (‘the assistance information includes a quantity of activated-state downlink SCells supported by the user equipment and/or a quantity of activated-state uplink SCells supported by the user equipment. The network device sends the response message to the user equipment, where the response message is used to instruct the user equipment to deactivate a secondary serving cell or release a secondary serving cell’, ¶ 0022); 
transmit the SCG indicator (‘the assistance information includes a quantity of activated-state downlink SCells supported by the user equipment and/or a quantity of activated-state uplink SCells supported by the user equipment. The transmitter sends the response message to the user equipment, where the response message is used to instruct the user equipment to deactivate a secondary serving cell or release a secondary serving cell’, ¶ 0036); and 
Kim further discloses after transmission of the assistance indicator, receive an adjustment indicator from a master node (MN) or a secondary node (SN) responsive to the assistance indicator (‘pursuant to the above, Multi-RAT Dual Connectivity (MR-DC) was defined for UEs connecting to both LTE and NR networks. Thus, MR-DC allows a UE to connect to both eNB (LTE base station) and gNB (NR base station) simultaneously. Depending on the core network, master node (MN), and secondary node (SN), three main connectivity modes may be defined: EN-DC, NGEN-DC, and NE-DC, as illustrated in Fig. 5’, ¶ 0097); and perform an adjustment on a NR configuration 
As to Claim 29, Kim further discloses wherein the SN is configured for inter-node messaging with the MN for coordination corresponding to the adjustment indicator (‘Fig. 5 also illustrates an NGEN-DC (next generation) 530 system, in which a next generation eNB 510 (operating as an MN) is connected to a 5G core (5GC) network, and gNB 506 (operating as an SN) communicates with ng-eNB 510, with UE 106 individually and independently communicating with ng-eNB 510 and gNB 506’, ¶ 0097).  In addition, the same suggestion/motivation is used as the rejection for Claim 25.

5.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Xu as disclosed in the IDS, in view of Kim and further in view of Publication No.: US 2019/0182881 A1 to Teyeb et al. (Teyeb). 
As to Claim 30, Xu further discloses generate a secondary cell group (SCG) indicator corresponding to the assistance indicator (‘the assistance information includes a quantity of activated-state downlink SCells supported by the user equipment and/or a quantity of activated-state uplink SCells supported by the user equipment. The network device sends the response message to the user equipment, where the response message is used to instruct the user equipment to deactivate a secondary serving cell 
Xu in view of Kim do not expressly disclose transmit one or more information elements; and wherein at least one information element of the information elements includes the assistance indicator; and wherein at least one information element of the information elements includes a flag configure to indicate whether the corresponding at least one information element corresponds to the MCG, the SCG, or both.
However, Teyeb discloses transmit one or more information elements (‘the SN 13, upon sending an SCG reconfiguration to the UE 10 that is concerned with mobility within the SN 13 (e.g., SCell addition, PScell change, etc.), includes a flag indicating so. 
The indication flag according to embodiment 1 may be an optional IE in the X2 RRC Transfer message, a value of TRUE indicating the embedded message is related to mobility and a value of FALSE or the lack of inclusion of the IE indicating the message is not related to mobility’, ¶s 0176 and 0177); and wherein at least one information element of the information elements includes the assistance indicator (‘the indication flag may be an optional IE in the X2 RRC Transfer message, a value of TRUE indicating the embedded message is related to mobility and a value of FALSE or the lack of inclusion of the IE indicating the message is not related to mobility. The SN 13, the processing circuitry 1401, and/or the transmitting circuit 1402 may be configured to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘transmit one or more information elements; and wherein at least one information element of the information elements includes the assistance indicator; and wherein at least one information element of the information elements includes a flag configure to indicate whether the corresponding at least one information element corresponds to the MCG, the SCG, or both’ as disclosed by Teyeb into Xu in view of Kim so as to efficiently handle communication of a UE being connected to a master node and a secondary node in a wireless communication network, Teyeb ¶ 0081.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	The claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	The term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The use of “means plus function” language under 35 USC 112(f) or 35 USC 112 (pre-AIA ), sixth paragraph has been noted in Claims 8-15 as supported at least in paragraphs 0011, 0015, 0019 and 0031 in the instant specification. These claims are being treated as invoking 35 USC 112(f) or 35 USC 112 (pre-AIA ), sixth paragraph.  The prior art elements which read on the "means for" limitations are structural equivalents, as there are insubstantial differences between the prior art structures and those of the instant specification. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463